 


110 HRES 310 IH: Condemning in the strongest terms the terrorist attacks that occurred in Casablanca, Morocco, on April 10 and 14, 2007, and in Algiers, Algeria, on April 11, 2007.
U.S. House of Representatives
2007-04-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS
1st Session
H. RES. 310 
IN THE HOUSE OF REPRESENTATIVES 
 
April 17, 2007 
Mr. Hastings of Florida (for himself, Mr. Rogers of Michigan, Mr. Lantos, Mr. Reyes, Mr. Hoekstra, Ms. Eshoo, Mr. Issa, Ms. Slaughter, Mr. Thompson of Mississippi, Mr. Filner, Mr. Kennedy, Ms. Solis, Ms. Kilpatrick, Ms. Lee, Mr. Payne, Mr. Becerra, Mr. Rodriguez, Mr. Smith of Washington, Mr. Wexler, Ms. Wasserman Schultz, Mr. Tierney, and Mr. Boyd of Florida) submitted the following resolution; which was referred to the Committee on Foreign Affairs
 
RESOLUTION 
Condemning in the strongest terms the terrorist attacks that occurred in Casablanca, Morocco, on April 10 and 14, 2007, and in Algiers, Algeria, on April 11, 2007. 
 
 
Whereas on April 10, 2007, a series of explosions in Casablanca, Morocco, resulted in the tragic death of a Moroccan police officer and numerous injuries to others; 
Whereas on April 14, 2007, two suicide attacks in Casablanca, Morocco, one near the United States Consulate, resulted in panic and chaos in the surrounding area; 
Whereas on April 11, 2007, multiple explosions in Algiers, Algeria, resulted in the horrific deaths of 33 people, including members of the police force, and injuries to more than one hundred people; 
Whereas the people and Governments of the Kingdom of Morocco and the People’s Democratic Republic of Algeria have been targeted in several terrorist attacks over the past several years; 
Whereas Al-Qaeda and Al-Qaeda affiliates claimed responsibility for the attacks in Morocco and Algeria; and 
Whereas Morocco and Algeria are both allies of the United States in the fight against global terrorism: Now, therefore, be it 
 
That the House of Representatives— 
(1)condemns in the strongest terms the horrific terrorist attacks that occurred in Casablanca, Morocco, on April 10 and 14, 2007, and in Algiers, Algeria, on April 11, 2007; 
(2)expresses its condolences to the families and friends of those individuals who were killed in the attacks and expresses its sympathies to those individuals who have been injured; 
(3)expresses the solidarity of the people and Government of the United States with the people and Governments of the Kingdom of Morocco and the People’s Democratic Republic of Algeria as they recover from these cowardly and inhuman attacks; 
(4)expresses its readiness to support and assist the Moroccan and Algerian authorities in their efforts to bring to justice those individuals responsible for the recent attacks in Morocco and Algeria and to detect, pursue, disrupt, and dismantle the networks that plan and carry out such attacks; and 
(5)expresses its support for the people and Governments of Morocco and Algeria in their continued struggle against extremism and violence, and support for their efforts to secure peace for their nations. 
 
